United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Clifton, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-34
Issued: August 2, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 4, 2010 appellant filed a timely appeal from an April 8, 2010 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for
reconsideration. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over this decision. Because more than 180
days elapsed from May 8, 2009, the date of the most recent OWCP merit decision, to the filing
of this appeal, the Board lacks jurisdiction to review the merits of the case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a) without further merit review.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 16, 2008 appellant, then a 57-year-old letter carrier, filed an occupational
disease claim alleging that she sustained posterior tibial tendinitis due to walking and standing all
day. She stopped work on August 15, 2008. Appellant became aware of her condition and its
relationship to her employment on May 16, 2008.
An August 18, 2008 note from Dr. Glenn R. Haber, a podiatrist, related that appellant
experienced excessive foot pain. He commented that she underwent podiatric surgery on
May 23, 2008, but subsequent treatment failed “[d]ue to excessive walking associated with [her]
job.” Dr. Haber prescribed a walking boot for a minimum of three weeks.
OWCP notified appellant in an August 29, 2008 letter that the evidence was insufficient
and advised her about the evidence needed to establish her claim. Appellant responded with an
undated statement, which noted that she walked up and down steps between 8 and 10 hours each
workday. She also underwent surgery in August 2007 for a right foot spur. No additional
medical evidence was received.
By decision dated October 30, 2008, OWCP denied appellant’s claim, finding the
medical evidence insufficient to establish that her accepted employment activities caused or
aggravated a foot condition.
Appellant requested reconsideration on February 10, 2009. She submitted a January 29,
2009 report from Dr. Haber, who diagnosed acute plantar fasciitis and posterior tibial tendinitis.
Dr. Haber opined, “[Appellant’s] job has exacerbated her foot condition due to her excessive
walking and carrying a heavy [mailbag]. Her job contributed to her foot pathology.”
On May 8, 2009 OWCP denied modification of the October 30, 2008 decision.
Appellant requested reconsideration on March 1, 2010 and asserted that a premature
return to work following her surgery for plantar fasciitis caused tibial tendinitis. She provided
copies of Internet articles concerning the etiology of plantar fasciitis.
By decision dated April 8, 2010, OWCP denied appellant’s request for reconsideration on
the basis that she did not submit new and relevant evidence warranting further merit review.
LEGAL PRECEDENT
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,2
OWCP regulations provide that the evidence or argument submitted by a claimant must either:
(1) show that OWCP erroneously applied or interpreted a specific point of law; (2) advance a
relevant legal argument not previously considered by OWCP; or (3) constitute relevant and
pertinent new evidence not previously considered by OWCP.3 Where the request for

2

5 U.S.C. § 8128(a).

3

E.K., Docket No. 09-1827 (issued April 21, 2010). See 20 C.F.R. § 10.606(b)(2).

2

reconsideration fails to meet at least one of these standards, OWCP will deny the application for
reconsideration without reopening the case for a review on the merits.4
ANALYSIS
On March 1, 2010 appellant requested reconsideration and claimed that employment
duties following her return from foot surgery contributed to posterior tibial tendinitis. This
assertion does not show that OWCP erroneously applied or interpreted a specific point of law
and it also does not advance a relevant legal argument not previously considered by OWCP.
Appellant also submitted copies of Internet articles that described the causes of plantar fasciitis.
This evidence, while new, is not relevant to the underlying medical issue. The Board has held
that such articles lack evidentiary value as they are of general application and not determinative
regarding whether specific conditions are causally related to the particular employment factors in
a claim.5 Therefore, appellant did not provide new and pertinent evidence warranting further
merit review of her case.
Appellant contends on appeal that the medical evidence was sufficient to establish that
her injury was work related. As noted, the Board lacks jurisdiction to review the merits of the
case. The sole question before the Board is whether OWCP properly denied appellant’s request
for reconsideration under 5 U.S.C. § 8128(a) without further merit review. As explained above,
appellant did not submit new and pertinent medical evidence. Furthermore, she did not contend
that OWCP erroneously applied or interpreted a specific point of law or advance a relevant legal
argument not previously considered by OWCP.6 Because appellant did not provide evidence or
argument satisfying any of the three regulatory criteria for reopening a claim, she is not entitled
to reconsideration under section 8128(a) of FECA.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration
under 5 U.S.C. § 8128(a) without further merit review.

4

L.D., 59 ECAB 648 (2008). See 20 C.F.R. § 10.608(b).

5

B.C., Docket No. 10-691 (issued October 19, 2010).

6

See Charles A. Jackson, 53 ECAB 671 (2002) at n.14; Daniel O’Toole, 1 ECAB 107 (1948) (request for
reconsideration predicated on legal premise should contain at least an assertion of an adequate legal premise having
some reasonable color of validity).

3

ORDER
IT IS HEREBY ORDERED THAT the April 8, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 2, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

